Citation Nr: 1626885	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  15-33 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, schizoaffective disorder, bipolar disorder, and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The appellant had service with the Naval Reserves from May 1994 to May 2002, with numerous periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  The appellant's service was limited to the Naval Reserves, with no active duty service and he does not claim otherwise.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In January 2016, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of this proceeding is associated with the claims file.

The Board notes that the psychiatric claim on appeal was developed as two separate issues, first as "a mental health condition, also claimed as depression and anxiety" as well as PTSD.  However, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the claim on appeal as a claim for service connection for an acquired psychiatric disorder, to include all of the appellant's diagnosed psychiatric disorders, including major depressive disorder, anxiety disorder, schizoaffective disorder, bipolar disorder, and PTSD.

In April 2016, the appellant raised the issue of entitlement to service connection for bilateral hearing loss and tinnitus.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal is being processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.

The issues of entitlement to service connection for a low back disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in his favor, the appellant has current diagnoses of major depressive disorder, anxiety disorder, schizoaffective disorder, bipolar disorder, and PTSD which have been related to a mental health injury which occurred during his ACDUTRA and INACDUTRA service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for an acquired psychiatric disorder, to include diagnoses of major depressive disorder, anxiety disorder, schizoaffective disorder, bipolar disorder, and PTSD, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for an acquired psychiatric disorder herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Calusa v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Veteran status is the first element required for a claim for disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  A "veteran" is a person who served in the active military, naval or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.1(d).  

Active military, naval or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(c)(1).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

Active military, naval or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Therefore, for disorders claimed to have been incurred or aggravated during ACDUTRA or INACDUTRA, the appellant must establish a service-connected disability in order to achieve status as a veteran.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

In addition to the general legal criteria for service connection detailed above, to establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  Id.  

There also are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the Veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  VA's Adjudication Procedures Manual (M21-1MR) also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The appellant contends that he began experiencing psychiatric problems during his ACDUTRA and INACDUTRA service.  Significantly, service treatment records note an assessment of bipolar disorder vs. major depression in August 1999.  It was noted that the appellant had a history of depression/bipolar disorder and was currently taking Lithium.  It was also noted that the appellant was experiencing life stress due to breaking up with his girlfriend.  A June 2000 report of medical history notes a history of treatment for a mental disorder through the Navy one year earlier.  

During the January 2016 Board hearing, the appellant testified that he did not serve a period of active duty but instead served one weekend per month along with occasional one to two month deployments.  The appellant described five different types of stressors during his military service.  First, he reported a military sexual trauma wherein a fellow service member attempted to perform sexual acts with the appellant while aboard the USS Sides in 1996.  Second, the appellant reported that he was threatened with a firearm in approximately 1997.  Third, the appellant reported that he was threatened with a knife by T.P.B.  The appellant also reported that he was assaulted by his Command Master Chief, D.S.F.  Fifth, the appellant reported that weapons training while aboard ship was very traumatizing to him.  Sixth, the appellant reported that he was teased by active duty service members because he was only a Reservist.  And finally, the appellant reported that after the terrorist activity on September 11, 2001, he was fearful of getting called to active duty.  

The appellant noted that while none of above described stressors could be independently verified, the appellant's service record contains a "marker" regarding his unhappiness in service.  Specifically, the appellant noted that he attempted to get transferred from the Navy to the Army in 1998 but was disqualified due to his psychiatric and back problems due to "SPINE, OTHER MUSCULOSKELETAL/Psych.".  Significantly, a review of the record includes a form confirming the appellant's rejection from the Army in 1998.  The appellant also noted that he was given many awards early on in his service, before the claimed stressors occurred, and that this also demonstrates the psychological injury which occurred during his military service.  

Post-service treatment records note continued treatment for psychiatric problems as early as August 2002.  Significantly, an August 2002 private treatment record shows that the appellant was hospitalized for depressive disorder.  Also, records from the Social Security Administration show that the appellant was awarded disability benefits effective July 2005 for affective (mood) disorder and anxiety disorder.  

The appellant submitted a claim for service connection for a mental health disorder in September 2013.  In support of this claim, the appellant submitted a September 2013 statement from Dr. C.L., the appellant's treating physician at the Vet Center.  Dr. C.L. noted several of the appellant's claimed stressors, specifically the assault by his Command Master Chief as well as the harassment from several service members for being a Reservist.  Dr. C.L. noted that the appellant sought to leave the Navy by joining the Army but that, during the last stage of military entrance processing station, he was disqualified by the Army due to a psychiatric problem.  Dr. C.L. diagnosed the appellant with PTSD based on his claimed stressors. 

VA treatment records show treatment for the appellant's psychiatric problems as early as December 2014.  An April 2015 treatment record notes likely depression and possible PTSD secondary to trauma while in the Navy Reserves as well as traumatic post-service experiences on the street.  Another April 2015 treatment record notes that the appellant's Reserve service was problematic and either caused or aggravated a possibly emerging mood disorder.  A May 2015 treatment record notes likely PTSD from Naval Reserve service.  An August 2015 treatment record shows that the appellant endorsed PTSD symptoms resulting from military sexual trauma and other service-related trauma.  Finally, an August 2015 treatment record notes diagnoses of anxiety disorder, mood disorder, and R/O bipolar disorder.  

Upon review of the evidence, the Board finds that the evidence of record is in relative equipoise and, affording the appellant the benefit of the doubt, service connection for an acquired psychiatric disorder is warranted.  

As an initial matter, the Board finds that the appellant has current diagnoses of several acquired psychiatric disorders.  While the appellant's treating physicians are not in agreement as to what the appellant's psychiatric diagnoses are, there is no question that the appellant does have a current acquired psychiatric disorder.  Furthermore, the appellant is competent to provide lay testimony regarding psychiatric problems he experienced during his ACDUTRA and/or INACDUTRA.  Additionally, there is evidence that a transfer to the Army was rejected due to a psychiatric disorder.  The only matter still in question is whether there is a medical link between the appellant's current acquired psychiatric disability and his military service.  

In this case, the record contains several opinions from the appellant's VA treating physicians in 2015 relating his psychiatric disabilities to his Reserve service and there is no contrary medical opinion of record.  While there is no independent verification that the appellant suffered an "injury" to his mental health during service as is necessary under 38 C.F.R. § 3.6(c)(1), the Board finds that 38 C.F.R. § 3.304(f)(5) applies in this case and that the appellant's claimed personal assaults in service have been corroborated by the "marker" noted by the appellant, i.e., that he attempted to get transferred from the Navy to the Army in 1998 but was disqualified due to his psychiatric problems.  Accordingly, the Board resolves all doubt in favor of the appellant and finds that an acquired psychiatric disorder is related to his military service.  Therefore, service connection for such disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder is granted.


REMAND

With regard to the low back disorder, as above, the appellant noted that he attempted to get transferred from the Navy to the Army in 1998 but was disqualified due to his psychiatric and back problems.   Significantly, a review of the record includes a form confirming the appellant's rejection from the Army in 1998 due to "SPINE, OTHER MUSCULOSKELETAL/Psych."  However, none of the appellant's service treatment records show treatment for or a diagnosis of a back disability.  It is unclear from the record the extent to which efforts have been made to obtain outstanding service treatment records (STRs) and service personnel records (SPRs) from the appellant's Reserve service.  As such, on remand the AOJ should verify the appellant's dates of service in the Navy Reserves and obtain a complete copy of the Veteran's STRs and SPRs for this period of service.

Also, a review of the record shows a diagnosis of degenerative disc disease of the lumbar spine as early as January 2015.  During the January 2016 Board hearing, the appellant testified that his low back disorder began during his Reserve service, not just from one injury but an accumulation of monthly weekend drills.  He believed that his low back disorder was due to using hydro blast guns and his exposure to vibrations on the ships he served on during his Reserve service.  The appellant has not yet been afforded a VA examination for the purpose of determining whether his current low back disorder is related to his military service.  The 1998 service treatment record showing disqualification for the Army due to a "SPINE, OTHER MUSCULOSKELETAL" disorder, the appellant's current diagnosis of degenerative disc disease of the lumbar spine, and the appellant's statements concerning in-service injuries to the low back are sufficient to trigger the duty on the part of VA to provide an examination as to this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the appellant should be afforded a VA examination so as to determine the nature and etiology of his low back disorder.

With regard to the TDIU issue, as above, the Board has awarded service connection for an acquired psychiatric disorder.  The appellant has not yet been assigned a disability rating for this disability.  As the award of a TDIU is contingent on the assigned disability rating for the newly service-connected acquired psychiatric disorder, the Board will defer adjudication of the TDIU issue until the appellant has been assigned a disability rating for his acquired psychiatric disorder.  

With regard to both the low back and TDIU issues, a review of the record shows that there are outstanding records from the Social Security Administration (SSA).  Specifically, in September 2011 correspondence, it is noted that the appellant was awarded disability benefits beginning July 2005.  However, review of the claims file does not reveal that any attempt has been made to obtain the Veteran's complete records from SSA.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, a remand is necessary in order to obtain records from SSA.

Finally, while on remand, the appellant should be provided with an opportunity to identify any VA or non-VA healthcare provider who has treated him for his 
claimed low back disorder since service.  Significantly, a January 2015 VA treatment record shows that the appellant was diagnosed with degenerative disc disease of the lumbar spine at UCSF the prior summer but there are no such records associated with the claims file.  Also, during the January 2016 Board hearing, the appellant testified that he was first diagnosed with a low back disorder.  Furthermore, the record includes VA treatment records dated from December 2014 through August 2015 but nothing since August 2015.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. The appellant should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his claimed low back disorder since service, to include the diagnosis of a low back disability in 2011 and treatment for a low back disorder at UCSF in the summer of 2014.  After securing any necessary authorization from him, obtain all identified treatment records, to include VA treatment records dated August 2015 to the present.
	
For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  In light of the appellant's service in the Navy Reserves but no service on active duty, pursuant to M21-1MR, III.iii.2.B.14.c., search all potential depositories where the appellant's service treatment records may be located.  The search should include (but not necessarily be limited to) the Naval Reserve Personnel Center (NRPC) and the National Personnel Records Center (NPRC).  Given the 1998 records from the Army showing disqualification for a disorder of the spine, the search should also include the National Personnel Records Center (NPRC), the Records Management Center (RMC) and the Army Human Resources Command (HRC) in St. Louis, Missouri.  If any location contacted suggests other sources, those sources should be encompassed by the search.  If any requested records are unavailable, or the search for such records otherwise yields negative results, it should be so documented in the claims file, along with an explanation for the negative result (records unavailability).

3.  Obtain complete copies of any determination on a claim for disability benefits from SSA as well as the medical records that served as the basis for any such determination.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding treatment records, schedule the appellant for an appropriate VA examination to determine the current nature and etiology of his low back disorder.  The claims file and a copy of this Remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the appellant's history and current complaints, as well as an evaluation of this disorder, and any tests deemed necessary.

(A)  The examiner should identify all current low back disorders found to be present, to include degenerative disc disease noted in a January 2015 VA treatment record.  

(B)  For each diagnosed low back disorder, the examiner should offer an opinion as to whether it is at least as likely as not that such disorder is related to the appellant's military service, to include his claimed low back injury to the low back using hydro blast guns and his exposure to vibrations on the ships he served.

Specifically, the examiner should note the 1998 service treatment record showing disqualification for the Army due to a "SPINE, OTHER MUSCULOSKELETAL" disorder.

In offering any opinion, the examiner must consider the appellant's lay statements regarding the incurrence of his claimed low back disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


